t c memo united_states tax_court richard j meyer iii petitioner v commissioner of internal revenue respondent docket no filed date richard j meyer iii pro_se shawna a early for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes ' all figures are rounded to the nearest dollar additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 dollar_figure sec_684 --- dollar_figure big_number big_number -- big_number big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether petitioner richard j meyer iii mr meyer is entitled to alimony deductions in amounts greater than those conceded by respondent for and whether mr meyer is entitled to dependency_exemptions for and for his only child whether mr meyer is entitled to a child_care_credit for and whether mr meyer is liable for additional tax pursuant to sec_72 for and whether mr meyer is liable for an addition_to_tax pursuant to sec_6651 for and whether mr meyer is liable for an addition_to_tax pursuant to petitioner concedes that he received wage income as determined by respondent he received taxable pension distributions of dollar_figure dollar_figure and dollar_figure in and respectively and his filing_status for was married_filing_separately respondent concedes that petitioner’s filing_status for and was single petitioner did not receive any cancellation_of_indebtedness_income in and petitioner is entitled to alimony deductions of dollar_figure for and dollar_figure for - - sec_6651 for and whether mr meyer is liable for an addition_to_tax pursuant to sec_6654 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition mr meyer resided in new york new york as of the time of trial mr meyer wa sec_37 years old in mr meyer married patricia meyer ms meyer in san francisco california in mr meyer and ms meyer moved to hawaii in date ms meyer gave birth to the couple’s only child richard j meyer iv richard between february and date mr meyer ms meyer and richard moved to seattle washington in date mr meyer and ms meyer separated mr meyer and ms meyer did not enter into a formal separation agreement after separating ms meyer and richard moved back to hawaii and lived in ms meyer’s parents’ condominium during the years in issue richard resided in hawaii with ms meyer after separating ms meyer did not work during the years in issue ms meyer was unemployed ms meyer did not pay rent utilities or any other expenses associated with living in her parents’ condominium q4e- after separating in and until date mr meyer paid ms meyer’s bills including food car expenses insurance etc and richard’s day care expenses monthly around date ms meyer told mr meyer that she wanted mr meyer to send her cash rather than have him pay her bills from date until date mr meyer sent ms meyer a check for dollar_figure every month additionally mr meyer paid ms meyer’s car insurance and richard’s medical bills the payments mr meyer made from through date however were not made pursuant to a divorce decree or court order in date ms meyer filed for divorce in date a hawaii state court ordered mr meyer to pay dollar_figure per month alimony and dollar_figure per month child_support to ms meyer starting in date money was taken directly out of mr meyer’s paycheck for the amounts the hawaii state court ordered mr meyer to pay ms meyer in date the hawaii state court issued a final divorce decree in the divorce decree ms meyer was granted custody of richard the divorce decree ordered mr meyer to pay dollar_figure per month alimony for months and dollar_figure per month child_support to ms meyer the divorce decree granted mr meyer the dependency_exemption for his son for as long as mr meyer paid alimony and - child_support ms meyer however did not execute a written declaration releasing to mr meyer the dependency_exemption for richard for and during the years in issue mr meyer suffered from severe health problems--initially he was diagnosed with hiv later he was diagnosed with aids mr meyer’s infection was very active and required strong antiviral medication to combat the virus during the years in issue mr meyer also suffered a nervous breakdown and had to take a leave of absence from his job mr meyer did not timely file federal_income_tax returns for and opinion alimony in addition to the amounts conceded by respondent mr meyer claims he is entitled to deduct his dollar_figure per month payments to ms meyer from date through date as alimony-- dollar_figure for and dollar_figure in sec_215 permits a deduction for the payment of alimony or separate_maintenance payments during a taxable_year sec_215 defines the term alimony_or_separate_maintenance_payment as alimony or separate_maintenance which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony or separate_maintenance as any cash payment meeting the four criteria provided in subparagraphs a through d of that section respondent contends that mr meyer is not entitled to any alimony deduction with respect to payments he made prior to date because they were not made pursuant to a divorce decree or separation instrument as required by sec_71 a sec_71 a defines alimony or separate_maintenance payments as any payment made in cash if such payment is received by a spouse under_a_divorce_or_separation_instrument divorce_or_separation_instrument is defined in sec_71 as a decree or written instrument meeting any of the requirements in subparagraphs a b or c payments not received under_a_divorce_or_separation_instrument are not deductible under sec_215 54_tc_1702 affd without published opinion ustc par aftr 2d 4th cir jachym v commissioner tcmemo_1984_181 see also white v commissioner tcmemo_1984_65 the payments mr meyer made before date the date of the hawaii state court order were voluntary in nature as they were not mandated by a qualifying divorce_or_separation_instrument at the time they were made accordingly the payments mr meyer made before date are not deductible dependency_exemptions sec_151 and c allows a deduction for a dependent as defined in sec_152 sons or daughters of the taxpayer - more than half of whose support during the calendar_year is provided for by the taxpayer are dependents sec_152 sec_152 however further provides that if a child receives more than half of his support during the calendar_year from parents who are divorced or legally_separated or who live apart at all times during the last months of the calendar_year and if the child is in the custody of one or both of his parents for more than one-half of the calendar_year then the child is treated as receiving more than half of his support during the year from the parent having custody for a greater portion of the calendar_year custodial_parent sec_152 provides an exception to this rule where the custodial_parent releases his claim to the exemption for the year the custodial_parent must sign a written declaration that the custodial_parent will not claim such child as a dependent for such taxable_year and the noncustodial_parent must attach such written declaration to the noncustodial parent’s return for that taxable_year sec_152 e mr meyer and ms meyer lived apart during all of and they were divorced in during the years in issue richard resided in hawaii with ms meyer and in the divorce decree ms meyer was granted custody of richard the noncustodial_parent is the parent who is not the custodial_parent sec_152 - - accordingly ms meyer was the custodial_parent ms meyer never executed a written declaration releasing to mr meyer the dependency_exemption for richard for or and mr meyer did not attach to a return for or anything purporting to be a written declaration signed by ms meyer releasing the dependency_exemption for richard to him therefore we conclude that mr meyer is not entitled to a dependency_exemption for or for richard sec_152 see 114_tc_184 sec_152 e requires the custodial_parent to sign a written declaration releasing the dependency_exemption for his or her child to the noncustodial_parent child_care_credit in the case of an individual who maintains a household which includes as a member one or more qualifying individuals there shall be allowed as a credit against tax an amount equal to the applicable_percentage of employment-related_expenses paid_by such individual during the taxable_year sec_21 a qualifying_individual includes a dependent of the taxpayer under the age of and with respect to whom the taxpayer is entitled to a deduction under sec_151 sec_21 a mr meyer is not entitled to a deduction for richard under additional definitions of qualifying_individual are not applicable herein sec_21 b and c - sec_151 for or accordingly richard is not a qualifying_individual therefore we conclude that mr meyer is not entitled a credit pursuant to sec_21 for and additional tax pursuant to sec_72 sec_72 provides for a 10-percent additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan mr meyer conceded that he received the taxable pension distributions of dollar_figure dollar_figure and dollar_figure for and respectively however mr meyer contends that an exception provided by sec_72 applies sec_72 provides exceptions to the 10-percent additional tax for certain types of distributions sec_72 does not apply to distributions attributable to a taxpayer’s being disabled within the meaning of sec_72 sec_72 a sec_72 provides that an individual is disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration primary consideration should be given to the nature and severity of the impairment sec_1_72-17a income_tax regs whether or not the impairment constitutes a disability is to be determined with reference to all the facts in the case sec_1_72-17a f income_tax regs on the basis of the particular facts and circumstances present in this case namely petitioner’s severe health problems and mental condition which incapacitated him during the years in issue we conclude that an exception provided in sec_72 t is applicable to mr meyer for the years in issue accordingly we conclude that mr meyer is not liable for the additional tax imposed by sec_72 additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect sec_6651 provides for an addition_to_tax where payment of tax is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect on the basis of the particular facts and circumstances present in this case namely petitioner’s severe health problems and mental condition which incapacitated him during the years in issue we conclude that mr meyer’s failure_to_file for the years in issue and failure to pay for were due to reasonable_cause and not willful neglect see shaffer v commissioner tcmemo_1994_618 accordingly we conclude that mr meyer is not liable for additions to tax pursuant to sec_6651 and sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax sec_6654 however provides that the addition_to_tax pursuant to sec_6654 shall not be imposed when by reason of casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity and good conscience or when the taxpayer became disabled in the taxable_year for which estimated payments were required to be made or in the taxable_year preceding such year and such underpayment was due to reasonable_cause and not willful neglect sec_6654 a and b on the basis of the particular facts and circumstances present in this case namely petitioner’s severe health problems and mental condition which incapacitated him during the years in issue we conclude that an exception provided in sec_6654 e is applicable to mr meyer for the years in issue see shaffer v commissioner supra accordingly we conclude that mr meyer is not liable for the addition_to_tax pursuant to sec_6654 to reflect the foregoing decision will be entered under rule
